Delany, J. Com. App.
The assignments of error in this case relate to the admission of evidence over the' objections of appellants, of the charge of the court, the refusal of charges asked by appellants, and the overruling of the motion for a new trial. The property had been the homestead of the parents and of the appellants in this cause, and we are to consider: First, whether the surviving father had the legal right to convey to appellee ? Second, are the appellants estopped to deny his title %
It has long been settled in this state that the interests of the husband and wife in the community are equal — the husband having the right of control and disposition during the marriage, except in the case of the homestead. Upon the death of the wife her interest passes by operation of law to her heirs, subject to administration and to the right of the husband “to wind up the community affairs.” Veramendi v. Hutchins, 48 Tex., 550, and authorites cited; Johnson v. Harrison, id., 257 Pasch. Dig., 4642.
These cases speak of the right of the husband to wind up the affairs of the community. This winding up must consist chiefly, if not entirely, in paying the community debts; for the statutes expressly provide that, after the payment of the commmiity debts, one-half of the re*356mainder of the property shall pass to the heirs of the deceased. Their right to their part of the property is a legal right, just as complete as is the father’s right to his; just as complete, so far as he is concerned, as if they had derived their title from a stranger. Johnson v. Harrison, supra.
If, then, aside from his right to wind up the community affairs, and aside from these statutory regulations which empower him to sell upon certain conditions — if, in addition to these, he has some further power to sell the land of his children, it must be simply because he is their father and natural guardian. Let us suppose a case like the one put by Justice Bell in Thompson v. Cragg (24 Tex.), that Lucy Cross at the time of her marriage with Horace Cross had been a widow and the mother of a son, the child of a former marriage. This son would have inherited a part of this property. Could. Horace Cross have conveyed the interest of this stepson to appellee ? We think not. All the authorities agree that he may sell for the purpose of paying community debts; but can he sell for any other purpose ? In the case of Johnson v. Harrison, quoted above, the court presents the case thus: “His” (the surviving husband’s) “power to sell is dependent on the existence . of some claim against the community, and whoever purchases from him must see to it that the facts exist which authorize the sale.” As there were no community debts, this seems to dispose of that part of the case.
The court instructed the jury that if the father “sold the property for the purpose of making a suitable provision for the children, and did so make provision for them, for an amount and to an extent beyond the value of one-half of said homestead, the plaintiffs in that case are not entitled to recover in this action. ” Whatever may be said of this charge as an abstract proposition, it was not applicable to the case made by the proof. There is *357nothing to show what induced the father to sell. It only appears that he sold the property for $600, and about the same time a stock of cattle for nearly the same amount. What he did with the money does not appear. His sons were under ten years of age, the daughter not yet sixteen; and it is certain that only a very small part of this fund was used for their benefit. The only provision made for the daughter did not exceed seventy dollars, paid for clothing and tailors’ bills. These expenses were incurred before the sale of the property. It was the father’s duty to support his child, and her estate was not hable for these debts. The expenditures for the minors Daniel and Theodore were small indeed. A few articles of clothing furnished and the quarterly installments upon the premiums of a fife policy — these are all that the record shows.
In Thompson v. Cragg, 24 Tex., 597, the court say: “ This court has never gone so far as to decide that the surviving father or mother could sell that portion of the community which vested in the heirs of the deceased partner for the support of the family;, and to uphold sales upon such grounds would be to withdraw the most important rights from the control of those tribunals authorized by law to guard and protect them, and to commit them to the capricious inclinations of individuals.”
Appellants objected to the proof of these facts when it was offered, and it should have been excluded. Thompson v. Gragg, supra.
We do not think that the heirs are estopped by anything that appears in the record. They received nothing from their father’s estate. The proceeds of the life policy formed no part of his estate, and its receipt by the sons does not estop them in any way whatever.
It is a general rule that infants and married women are not estopped unless their conduct has been intentional and fraudulent. Wright v. Doherty, 50 Tex., 41; Bige*358low on Estoppels, pp. 486-88; see also Yancy v. Batte, 48 Tex., 59; The State v. Lewellyn, 25 Tex., 797. Our conclusion is that the judgment should be reversed and the cause remanded.
[Opinion delivered March 7, 1882.]
Reversed and remanded.